DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require an adhesively fixed ‘immobile’ multi-component vehicle structure.  Support could not be found in the application as originally filed for an ‘immobile’ vehicle structure. Applicants’ specification has been reviewed, and while support was found for a vehicle component which is adhesively fixed, no description could be found directed to a vehicle structure which is immobile.  Applicants may overcome this rejection by removing the term ‘immobile’ from the preamble, or, if applicants believe support is present in specification as originally filed, applicants may provide direction in the form of figure and/or paragraph numbers along with any reasoned explanation to support applicants’ conclusion.
Claims 1 and 10 have been amended to require an adhesive which is “an inelastic high performance structural” adhesive.  While support was found at least at paragraph 0038 of the present specification for a high-performance structural adhesive, support was not found in the application as originally field for an ‘inelastic’ high performance structure adhesive.   While applicants have provided exemplary high-performance structural adhesives such as epoxy structural adhesive or a two-component polyurethane (present specification, paragraph 0038), there is insufficient support for ‘inelastic’ high-performance structural adhesives. Applicants may overcome this rejection by removing the term ‘inelastic’, or, if applicants believe support is present in specification as originally filed, applicants may provide direction in the form of figure and/or paragraph numbers along with any reasoned explanation to support applicants’ supposition.
Claims 2-8 and 11-14 are rejected as depending form a claim rejected under this section but are not, in an of themselves, considered to comprise unsupported subject matter.

Claim Interpretation
	Claim 10 has been amended to require mechanical fasteners which eliminate movement between said first and second components in use.  The elimination of movement is understood as a functional requirement of the plurality of mechanical fasteners thereby limiting the mechanical fasteners to those which eliminate movement between said first and second components.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elgimiabi et al. (PGPub US 2015/0240136) in view of Ogawa et al. (PGPub US 20160200182).
Regarding applicants’ claims 1 and 10, Elgimiabi et al. disclose a structural adhesive film suitable for bonding a first metal part and a second part, the adhesive film suitable for use in vehicle manufacture (paragraphs 0001 and 0003). 
Elgimiabi et al. disclose suitable metals to include steel, aluminum, magnesium, and any combinations or alloys thereof.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the disclosed suitable materials including aluminum.
Applicants’ requirement that the aluminum component be die cast is a product-by-process requirement. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP 2113.
Elgimiabi et al. do not appear to explicitly disclose the aluminum part to have an integral aluminum protrusion, however Ogawa et al. disclose panel joint including panels formed of aluminum and fiber reinforced plastic where the joint comprises a hem and an adhesive, where the inner panel includes a projecting portion (#18) which forms a interstice which fixes the thickness of the adhesive (see paragraphs 0003, 0005, 0006, 0037-0040 and figure 2). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to include the projection as taught by Ogawa et al. in the bonding structure of Elgimiabi et al. in order to fix the thickness of the adhesive thereby providing a more uniform adhesive joint.
Elgimiabi et al. disclose that the second part maybe a metal panel or a composite panel (paragraphs 0092 and 0094).  Where a metal other than aluminum is selected for the second part or where the second part is a composite panel the materials are would possess different coefficients of thermal expansion.
With regards to the adhesive, Elgimiabi et al. disclose the adhesive to be a structural adhesive (paragraph 0001).  The claimed term ‘high-performance’ is a board term, given that the adhesive of Elgimiabi is a structural adhesive suitable for use an vehicle construction it is considered to be high-performance.  Further applicants’ present specification at paragraph 0037 discloses an epoxy structural adhesive as an example of a high-performance structural adhesive.  Given that the adhesive of Elgimiabi et al. is an epoxy structural adhesive, it satisfies applicants’ claimed requirement of a high-performance structural adhesive.  While applicants’ specification does not appear to describe an inelastic adhesive, one of ordinary skill in the art would have expected substantially identical materials to have substantially identical properties.  Given that both applicants and Elgimiabi et al. disclose an epoxy structural adhesive, the adhesive of Elgamiabi et al. would be expected to be as inelastic as applicants’ disclosed adhesive and therefore meet the requirement of being ‘inelastic’ as claimed. 
Applicants’ requirement with regards uniform shear when subjected to heating or cooling is a functional requirement.  Where the heating or cooling is uniform there is no evidence such that one of ordinary skill in the art would have expected non-uniform shear such as to result in movement that is not substantially eliminated. Applicants’ specification states that “If the adhesive bond line is not uniform, the CTE difference can create non-uniform shear strain along the adhesive bond line during the heating and/or cooling stages of high temperature production steps…” (present specification, paragraph 0006).  The structure of Elgimiabi et al. as modified by Ogawa et al. is substantially identical to that disclosed by applicants (specifically an interstitial space filled with adhesive the thickness of which is set by a projection), and is therefore expected to perform in a substantially identical manner.
The examiner took official notice in the office action dated January 6, 2022 that it is known to attach panels with mechanical fasteners.  Applicants response does not traverse the examiner’s assertion and therefore the statement is taken as applicant admitted prior art (MPEP 2144.03 C, second paragraph).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add mechanical fasteners along the length of the joint of Elgimiabi et al. in order to provide additional security in the attachment between the joined parts.
	Regarding applicants’ claims 2 and 11, Elgimiabi et al. disclose the joint structure as used in vehicle panels (paragraph 0003).
	Regarding applicants claims 3, Elgimiabi et al. disclose that the second part may be metal and that the metal may be selected from a group, including aluminum (paragraph 0092-0093).
	Regarding applicants claims 4, Elgimiabi et al. disclose that the second part may be a composite (paragraph 0094), but do not appear to explicitly disclose the use of a carbon fiber reinforced plastic.  However Ogawa et al. disclose a panel structure for vehicles as discussed above where one of the panels may be carbon fiber reinforced plastic (paragraph 0038). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use a carbon fiber reinforced plastic as the composite material of Elgimiabi et al. where carbon fiber reinforced plastic is an art recognized composite material demonstrated to be suitable for use in vehicle manufacture and is suitable for use in a hemmed joint with a metal panel.
Regarding applicants’ claims 5 and 12, the selection of a shape for the projecting portions of Ogawa et al. is within the ordinary level of skill in the art through routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different shapes for the projecting portions in order to discover shapes which provide effective spacing between the panels being joined.
	Regarding applicants’ claims 6 and 13, the projecting portions may be in the form of strips (Ogawa et al., figure 3).
	Regarding applicants’ claims 7 and 14, Elgimiabi et al. disclose a film thickness of 0.05 to 25mm with a typical film thickness for metal panels being 0.1 to 5mm, from 0.1 to 3mm and from 0.3 to 1.0mm  (paragraph 0068).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form among the thickness values disclosed, including those values which satisfy the presently claimed thickness requirement.
	Regarding applicants’ claims 8 and 15, Elgimiabi et al. do not appear to explicitly disclose the bonding surface areas, however the discovery of a workable bonding region is within the ordinary level of skill in the art.  One of ordinary skill in the art would have found it obvious to try a range of bonding region areas in order to determine a workable range that provides for effective joining of the first and second parts.

Response to Arguments
	Applicants’ arguments filed May 5, 2022 have been considered.  The amendments to the claims filed May 5, 2022 overcome the rejections as set forth in the final office action dated January 6, 2022, however following further search and consideration new grounds of rejection have been deemed appropriate and have been set forth above.
	Applicants argue that Ogawa et al. is directed the use of an elastic adhesive which allows movement between components in contrast to applicants’ claimed vehicle structure which is augmented by fasteners to eliminate movement. Applicants’ argument is found persuasive.  Further modification of the adhesive such that it is ‘inelastic’ would render the joint of Ogawa et al. unsuitable for its intended purpose (MPEP 2143.01 V).
	In light of applicants’ amendments to the claims and supporting arguments, further search was conducted, and new grounds of rejection were deemed appropriate.  For those reasons as advanced in the rejections above, the present claims are not found to establish a patentable distinction over the prior art.  This action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784